UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1246


CHERRY REAVES,

                 Plaintiff - Appellant,

          v.

HOUSING AUTHORITY OF THE CITY OF CHARLOTTE, NC,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00662-RJC-DSC)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cherry Reaves, Appellant Pro Se.       Amy Fitzgerald, CRANFILL,
SUMNER & HARTZOG, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cherry    Reaves    seeks      to    appeal    the     district    court’s

order denying her motion for a hearing.               This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory      and       collateral     orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                  The order Reaves seeks

to    appeal    is   neither    a    final        order     nor     an   appealable

interlocutory or collateral order.               Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          DISMISSED




                                          2